Citation Nr: 0721704	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the veteran's records from the 
U.S. Air Force Technical Applications Center, to provide a 
corrective VCAA notice letter, and to confirm the veteran's 
dates of service.

The veteran's death certificate shows that he died in January 
2003.  The immediate cause of death was listed as mestastatic 
non small cell lung cancer.  

The veteran claimed that while he was assigned to the 1009th 
Special Weapons Squadron (SWS) at McCellan Air Force Base 
(AFB), he was exposed to radiation during cload sampling 
missions.  The veteran's service records indicate that he was 
assigned to the 1009th SWS Bolling AFB, Washington D.C., in 
September 1957.  On October 10, he was attached to, and given 
permanent duty with Headquarters, 852nd Air Base Wing, 
McClellan AFB, California.  He was released from this 
attachment on May 12, 1958, and returned to the 1009th SWS.  
The veteran was immediately reassigned to Travis AFB, 
California, joining the 25th Aviation Depot Squadron (ADS) on 
May 21, 1958.  He was reassigned to the 49th ADS, Mather AFB, 
California, on January 1, 1959.

The Defense Threat Reduction Agency (DTRA) is responsible for 
verification of participation in U.S. atmospheric nuclear 
testing.  In a letter dated June 2003, DTRA could not find 
any record of radiation exposure for him.  However, the 
agency could not rule out participation in foreign 
atmospheric nuclear testing and forwarded the inquiry to the 
U.S. Air Force Technical Applications Center (AFTAC).  The 
veteran's claims file does not contain any response from 
AFTAC.

In determining whether the veteran participated in radiation-
risk activities, VA has the duty to gather all relevant 
evidence from various sources of information.  Earle v. 
Brown, 6 Vet. App. 558 (1994).  In addition, VA will make as 
many requests as are necessary to obtain relevant records 
from federal department or agency.  38 C.F.R. §3.159(c)(2) 
(2006).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Finally, the Board notes that the veteran served on active 
duty long enough in order to transfer to the retired 
reserves, but the claims file only contains the veteran's 
final DD-214 from his last enlistment period.
Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the U.S. 
Air Force Technical Applications Center 
(AFTAC) the veteran's exposure record 
and the restructured exposure for his 
unit, if available.  The time period 
requested should include the years 
1957-1958.  The information contained 
in the letter to AFTAC should include 
the regulation under which the request 
is made (38 C.F.R. § 3.311); the 
claimant's name, address, and phone 
number; the veteran's branch of service 
and service number; the veteran's 
social security number; the veteran's 
organization or unit of assignment at 
the time of exposure; dates of 
assignment at the radiation-risk 
activity; a full description of the 
duties at the radiation risk activity; 
and a description of the disease 
claimed.  See VBA Fast Letter 04-20.

2.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Please include in the claims file a 
hard copy verification of the veteran's 
dates of service.  This may include, but 
not limited to, computer verification.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

